THIRD DIVISION
                                                                                    June 25, 2008




No. 1-04-2979




MARK JONES,                                          )       Appeal from
                                                     )       the Circuit Court
        Plaintiff-Appellee,                          )       of Cook County.
                                                     )
   v.                                                )
                                                     )
OPHELIA RALLOS,                                      )       Honorable
                                                     )       Sharon Johnson Coleman
        Defendant-Appellant.                         )       Judge Presiding.


        PRESIDING JUSTICE QUINN delivered the opinion of the court:

        Following a jury trial, defendant Ophelia Rallos, M.D., was found liable for medical

malpractice with regard to care rendered to plaintiff Mark Jones connected to an apparently false

diagnosis that Jones tested positive for the human immunodeficiency virus (HIV). The jury

awarded plaintiff damages in the amount of $350,000 and the circuit court denied defendant's

posttrial motion. Defendant then appealed.

        On appeal, defendant contended that the circuit court erred in denying her motion for a

directed verdict where plaintiff was unable to establish the burden of proof on the issue of

proximate cause, and in barring evidence of plaintiff's failure to mitigate damages and refusing
No. 1-04-2979

jury instructions on mitigation of damages. Defendant also contended that the circuit court erred

in various evidentiary rulings, including denying plaintiff's motion to bar questions relating to her

failing the board certification examination and limiting evidence of plaintiff's criminal behavior.

       In a published opinion, a majority of this court reversed and remanded for a new trial.

Jones v. Rallos, 373 Ill. App. 3d 439 (2006). In doing so, we held that the trial court committed

reversible error in permitting plaintiff to elicit evidence that the defendant physician had failed

the board-certification examination for internal medicine. Jones v. Rallos, 373 Ill. App. 3d at

447. We then addressed several issues raised in the appeal which would likely arise on retrial.

Justice Campbell filed a dissent. Jones v. Rallos, 373 Ill. App. 3d at 454-57 (Campbell, J.,

dissenting).

       Plaintiff filed a petition for rehearing which was denied. Plaintiff then filed a petition for

leave to appeal. While the supreme court denied the petition for leave to appeal, the court also

entered the following order:

                "In the exercise of this Court's supervisory authority, the Appellate Court,

       First District, is directed to vacate its judgment in Jones v. Rallos, 373 Ill. App. 3d 439

       (2006). The appellate court is directed to reconsider its judgment , with

       additional analysis of whether any error in the trial court's decision to permit

       plaintiff-appellee to elicit evidence of defendant-appellant's failure to pass board-

       certification examinations constitutes no more than harmless, nonreversible error.

       In light of the appellate court's additional analysis and resolution of this issue, the

       appellate court is directed to consider whether defendant-appellant is entitled to


                                                -2-
No. 1-04-2979

       relief on any of the other issues raised in the appeal." Jones v. Rallos, 225 Ill. 2d 636

       (2007).

       Pursuant to the supervisory order, we vacated our previous judgment in this case. In

reconsidering our judgment, for the reasons explained herein, we now affirm the jury's verdict.

                                         I. BACKGROUND

       The record shows that in 1992, Dr. Rallos, a specialist in internal medicine, was

employed by Family Health Specialists and had admitting privileges at Rush Presbyterian St.

Luke's Hospital. In July 1992, plaintiff saw Dr. Rallos for a nonhealing ulcer in his mouth and a

history of genital warts. Dr. Rallos ordered a syphilis test and referred plaintiff to an oral

surgeon. On August 25, 1992, plaintiff returned to Dr. Rallos with symptoms of "wooziness"

and a sore on his penis with penile discharge. Dr. Rallos ordered a complete examination for

sexually transmitted diseases, including HIV.

       HIV antibody testing was performed by Damon Labs, which forwarded its report to Dr.

Rallos. The report contained an HIV ELISA screening test that showed a positive for HIV

antibodies, which was verified by repeat analysis. The report also contained the results of a

confirmatory test called the Western Blot Essay. The lab reported an "indeterminate" result on

this test and provided the following instructions for interpreting the results of the essay:

       "O =      NO BAND DEMONSTRATED

       0.5 = VERY WEAK BAND PRESENT

       1=        WEAKLY POSITIVE

       2=        MODERATELY POSITIVE


                                                 -3-
No. 1-04-2979

       3=       STRONGLY POSITIVE

                       ***

       POSITIVE:              THE PRESENCE OF ANY TWO OR MORE OF THE

                              FOLLOWING BANDS WITH AN INTENSITY > 0.5,

                              P24, gp 41, AND gp 120/160.

       NEGATIVE:              NO BANDS DEMONSTRATED.

       INDETERMINATE: VIRAL BANDS ARE PRESENT BUT CRITERIA FOR

                              POSITIVE RESULTS ARE NOT MET. A FOLLOW-UP

                              SPECIMEN WILL BE REQUIRED WITHIN 6 MONTHS."

Dr. Rallos noted that the scores reported on the Western Blot Essay found bands at P24 and gp

160 with an intensity of 1.

       Damon Labs also performed a recombinant DNA test, which reported a negative result.

Dr. Rallos had not heard of this test. The lab documentation stated the following:

       "THE RECOMBINANT DNA ASSAY PROVIDES THE DEFINITIVE

       DIAGNOSIS FOR THE PRESENCE OR ABSENCE OF HIV ANTIBODIES TO

       THE ENVELOPE ANTIGENS. ALL INDETERMINATE WESTERN BLOT

       RESULTS WILL AUTOMATICALLY BE REFLEXED TO THE

       RECOMBINANT DNA ASSAY. THESE CRITERIA HAVE BEEN

       DEVELOPED BY WALTER REED ARMY INSTITUTE OF RESEARCH AND

       ARE BASED ON OVER 50,000 WESTERN BLOT DETERMINATIONS

       CONDUCTED BY DAMON CLINICAL LABORATORIES UNDER


                                              -4-
No. 1-04-2979

        CONTRACT WITH THE U.S. ARMY."

        On September 15, 1992, Dr. Rallos told plaintiff that he had tested positive for HIV. Dr.

Rallos diagnosed plaintiff with HIV based on the results of the ELISA screening test and the

Western Blot Essay. Dr. Rallos made recommendations for further care and counseling and

ordered baseline tests to measure plaintiff's general health. Dr. Rallos testified that plaintiff was

quiet and receptive at the time. Dr. Rallos did not restrict any of plaintiff's activities, except for

sexual contacts.

        Thereafter, Dr. Rallos followed plaintiff quarterly to monitor his emotional well-being

and CD4 count. Dr. Rallos testified that both factors are important. The CD4 count is important

because a number below 500 indicates that a patient is deteriorating. If a patient remains largely

asymptomatic and the CD4 count is above 500, monitoring should be sufficient. If the CD4

count falls below 500, the patient should be referred to an infectious diseases specialist.

        Dr. Rallos testified that in October 1992, plaintiff reported that he was not depressed and

that plaintiff had a CD4 count of 955. Dr. Rallos followed up with plaintiff again on December

22, 1992, after plaintiff dislocated his shoulder playing football. Dr. Rallos testified that plaintiff

denied being depressed at that time and had a CD4 count of 965. Dr. Rallos referred plaintiff to

an orthopedist. Dr. Rallos testified that she also referred plaintiff to an infectious diseases

specialist at Rush Presbyterian St. Luke's Hospital for a second opinion because she did not have

a great deal of experience with HIV patients. Defendant testified that she provided the address

and telephone number for the infectious diseases specialist on the referral form. The referral was

good until January 22, 1993. Dr. Rallos testified that she gave the referral form to a nurse and


                                                 -5-
No. 1-04-2979

did not know whether the nurse gave plaintiff the form.

        Dr. Rallos knew that plaintiff followed through on the referral to the orthopedist because

she received a letter confirming it. Dr. Rallos assumed that plaintiff followed through on the

referral to the infectious diseases specialist, but did not ask plaintiff about it. Dr. Rallos did not

hear from the consulting specialist.

        Dr. Rallos saw plaintiff again on March 30, 1993, and observed no change in his

condition. Dr. Rallos testified that during a July 27, 1993 appointment, plaintiff was upset due to

his mother's death, but did not express any emotional difficulty regarding the HIV diagnosis.

        Dr. Rallos' notes show that on November 9, 1993, plaintiff was doing well clinically, but

that his CD4 count had fallen to 344. Dr. Rallos then referred plaintiff to Dr. Russell Petrak, an

infectious diseases specialist, for drug therapy "ASAP." This was the last time that Dr. Rallos

treated plaintiff.

        Dr. Petrak, who first saw plaintiff on November 15, 1993, testified that he also diagnosed

plaintiff as HIV positive. Dr. Petrak was unfamiliar with the recombinant DNA test. Dr. Petrak

prescribed AZT and told plaintiff that he would be retested at some point. At later appointments,

Dr. Petrak never found plaintiff to be depressed or experiencing emotional problems, though he

noted on April 25, 1994, that plaintiff was "stressed out mentally" because his daily and

recreational activities were decreased after breaking an arm playing basketball.

        Dr. Petrak testified that his notes for May 2, 1994, showed a CD4 count of 918. Dr.

Petrak then questioned the prior diagnosis, given the sudden rise in the CD4 count. Dr. Petrak

sent plaintiff for follow-up testing, which showed a negative ELISA test and an indeterminate


                                                 -6-
No. 1-04-2979

Western Blot Essay. Dr. Petrak believed that the 1992 test was a false positive. Dr. Petrak told

plaintiff that the serology showed that he was not HIV positive and discontinued the AZT

treatment. Dr. Petrak referred plaintiff back to Dr. Rallos and recommended a follow-up test in

November 1994. Dr. Petrak also wrote to Dr. Rallos regarding plaintiff's case. Plaintiff never

received follow-up testing from Dr. Rallos or Dr. Petrak.

        Dr. Jay Matthew Ehrlich, an associate medical director in clinical safety for Abbott

Laboratories, testified that he worked at Family Health Specialists from 1993 to 1996 as a

medical resident. Dr. Ehrlich performed a physical examination of plaintiff on October 19, 1994.

Dr. Ehrlich did not review plaintiff's entire chart at that time. Dr. Ehrlich opined that the original

HIV test was indeterminate, based on the Western Blot Essay result as reported by Damon Labs.

Dr. Ehrlich also testified that he would defer to a specialist in interpreting the bands on the

Western Blot Essay.

        Dr. Ehrlich opined that Dr. Rallos deviated from the standard of care by informing

plaintiff that he was HIV positive instead of indeterminate, though plaintiff would have been

instructed to behave as though he had HIV and to be retested in six months. Dr. Ehrlich also

testified that the standard of care required defendant to call the lab to discuss the results or to

refer plaintiff to an infectious diseases specialist.

        The circuit court sustained an objection to Dr. Ehrlich's opinion that plaintiff never got

the referral slip or knew that he should go to Rush Presbyterian St. Luke's Hospital. Dr. Ehrlich

did not work at Family Health Specialists in December 1992, when Dr. Rallos said that she

referred plaintiff to Rush Hospital, but testified that he was familiar with the office policies from


                                                  -7-
No. 1-04-2979

1993 to 1996 and saw similar paperwork from 1992. Dr. Ehrlich testified that a doctor would fill

out basic information on a referral form, but that someone else would ensure the referral was

within the HMO network and make an appointment for the patient. Dr. Ehrlich testified that the

referral slip at issue contained no information about an appointment, suggesting that the

paperwork was not processed.

        Plaintiff's witness, Dr. Roberta Luskin-Hawk, who is board-certified in infectious

diseases and internal medicine, with expertise in HIV infection cases, testified about the testing

procedures for detecting HIV. Dr. Luskin-Hawk testified that while the initial Western Blot

Essay was reported as indeterminate, it was possible to look at the results and believe that the

result was positive. Dr. Luskin-Hawk testified that Damon Labs had a standard that any time a

Western Blot Essay was indeterminate, a PCR test or a recombinant DNA test would be

performed to attempt to clarify the result. Dr. Luskin-Hawk opined that Dr. Rallos could have

met the relevant standard of care had she either called the laboratory for clarification of the test

results or referred plaintiff to a specialist. Dr. Luskin-Hawk further testified that if plaintiff had

been retested within six months, doctors would have had a clearer indication that plaintiff was

not HIV positive at an earlier time.

        Dr. Scott Kale provided similar testimony about the standard of care. Dr. Kale also

testified over objection regarding the recombinant DNA test and how that test explains the

apparent contradiction between the lab's conclusion that the Western Blot Essay result was

indeterminate and the presence of two bands with a strength of 1 in that test.

        Dr. David Simon, an infectious diseases specialist with expertise in HIV diagnosis and


                                                 -8-
No. 1-04-2979

treatment, testified for the defense that while he personally would have contacted the laboratory

about the test results, Dr. Rallos met the applicable standard of care. Dr. Simon was cross-

examined on his prior deposition testimony that the applicable standard of care required

defendant to find out the reason the laboratory reported an indeterminate result.

       Defense witness Dr. Patrick Sullivan, who is board-certified in internal medicine, testified

that Dr. Rallos complied with the applicable standard of care. Dr. Sullivan opined that Dr.

Rallos was not required to simply accept the indeterminate laboratory test result, particularly

where plaintiff was at risk for HIV infection based on the clinical, historical and physical

examination criteria. Dr. Sullivan opined that Dr. Rallos was not required to immediately refer

plaintiff to a specialist because the referral doctor was unlikely to have done anything in the short

term other than monitor plaintiff's CD4 count. Dr. Sullivan further opined that it is better for a

patient to hear a positive diagnosis than an indeterminate one, as the patient does not suffer the

anguish of uncertainty.

       Plaintiff testified that he was 23 years old when he was diagnosed with HIV. Plaintiff

testified that he was raised in the Englewood neighborhood of Chicago, which he described as a

tough area where gang violence, drugs and prostitution are prevalent. Plaintiff testified that he

stayed away from these criminal elements because he wanted something better for himself.

Plaintiff testified that he lettered in football and basketball in high school and was an all-area,

tournament MVP.

       Plaintiff testified that he was the first individual in his family to attend college. Plaintiff

was recruited to play basketball at the University of Wisconsin, but did not play there because he


                                                 -9-
No. 1-04-2979

was not offered a full scholarship. Plaintiff first attended Southeastern Illinois in Harrisburg,

then attended Park College in Parkville, Missouri, where he was team MVP and most

inspirational player. Plaintiff worked with a support group for troubled kids. Plaintiff had a

summer job as a campus security guard. Plaintiff graduated in 1991 with a B+ average, earning a

degree in criminology and probation.

       Plaintiff testified that he was laid off from his job with a pipeline company in 1991,

because he did not want to relocate. Plaintiff was hired as a security officer at the University of

Chicago in April 1992. Five months later, on the day he had blood drawn for the initial HIV test,

plaintiff was arrested by the Chicago police department. Plaintiff later pleaded guilty to unlawful

use of a weapon. Plaintiff was placed on supervision for one year and subsequently had the

arrest expunged from his record. Plaintiff was fired from the security job as a result of his arrest,

but he testified that he was not bothered by his termination and began to look for another job.

       Plaintiff testified that after he was diagnosed with HIV, he considered committing suicide

and feared having his body deteriorate and becoming a social outcast. Plaintiff testified that

within weeks, he began associating with gang members, carrying a gun, selling marijuana and

gambling. He was involved in drive-by shootings and was named the treasurer of his gang.

Plaintiff testified on direct examination that Dr. Rallos never gave him a referral in December

1992 to an infectious disease specialist. On cross-examination plaintiff testified that he did not

recall Dr. Rallos giving him a referral in December 1992 to Rush Hospital to be seen by an

infectious diseases specialist, but that he went somewhere for blood work. Plaintiff testified that

after the HIV-negative diagnosis, he disassociated himself from the gang and obtained a number


                                               -10-
No. 1-04-2979

of security jobs with the Chicago Public Schools, the Stanley Smith firm and Jewel/Osco stores.

       Defendant sought to introduce evidence that plaintiff was arrested in 1990 for obstructing

traffic during the sale of narcotics; that plaintiff was arrested and fired from his job, one month

before the diagnosis in 1992, due to his involvement in an armed robbery with a gang member

and that plaintiff misstated his employment status to the sentencing judge when he pleaded guilty

to the unlawful use of a weapon. Defendant also asked to bring out plaintiff's 1993 arrest for

gambling, his arrest for disorderly conduct in 1996 and his arrest for drinking in public in 1997.

The trial court allowed in part plaintiff's motion in limine to bar all of the above arrests, holding

that defendant could bring out the arrests for gambling and drinking, the fact that plaintiff was

convicted of unlawful use of a weapon but that evidence relating to the arrests for traffic

obstruction and disorderly conduct was barred.

       Dr. Carl Bell, a board-certified psychiatric neurologist, opined that the HIV-positive

diagnosis caused a major traumatic stressor to plaintiff. Dr. Bell testified that in 1992, it was a

de facto death sentence that could cause depression and a shortened sense of one's future.

       On cross-examination, defendant questioned Dr. Bell regarding a "synopsis of care by

defendant" prepared by plaintiff's counsel. The synopsis included a statement that on December

22, 1992, plaintiff was referred to an orthopedist and given a referral slip to see an infectious

diseases specialist at Rush Presbyterian St. Luke's Hospital. The synopsis stated that plaintiff

followed up with the orthopedist, but not with the infectious disease consult. The synopsis

further stated that plaintiff had commented that Rush Presbyterian St. Luke's Hospital was too far

away and that he was humiliated by the treatment he received by healthcare providers when they


                                                -11-
No. 1-04-2979

found out that he was HIV positive.

       At the conclusion of the trial, the jury returned a verdict in favor of plaintiff and answered

special interrogatories finding that the proximate cause of plaintiff's injuries was not defendant's

initial misdiagnosis, but her failure to perform further investigation into plaintiff's medical

condition following the HIV test. The circuit court entered judgment on the verdict. Defendant

filed a posttrial motion, which the circuit court denied. Defendant now appeals.

                                            ANALYSIS

                                  A. Motion for Directed Verdict

       Defendant first argues that the trial court erred in denying her motion for a directed

verdict, claiming that plaintiff failed to satisfy the burden of proof on the element of proximate

cause. A motion for directed verdict should be granted when "all of the evidence, when viewed

in its aspect most favorable to the opponent, so overwhelmingly favors the movant that no

contrary verdict based on the evidence could ever stand." Pedrick v. Peoria & Eastern R.R. Co.,

37 Ill. 2d 494, 510 (1967). A directed verdict is improper where "there is any evidence, together

with reasonable inferences to be drawn therefrom, demonstrating a substantial factual dispute, or

where the assessment of credibility of the witnesses or the determination regarding conflicting

evidence is decisive to the outcome." Maple v. Gustafson, 151 Ill. 2d 445, 454 (1992). The

standard of review is de novo. Evans v. Shannon, 201 Ill. 2d 424, 427 (2002).

       In a medical malpractice case, proximate cause must be established by expert testimony

to a reasonable degree of medical certainty. Simmons v. Garces, 198 Ill. 2d 541, 556-57 (2002),

citing Aguilera v. Mount Sinai Hospital Medical Center, 293 Ill. App. 3d 967, 972 (1997), and


                                                -12-
No. 1-04-2979

Townsend v. University of Chicago Hospitals, 318 Ill. App. 3d 406, 413 (2000). Proximate

causation is not established where the medical expert testimony is speculative. Northern Trust

Co. v. University of Chicago Hospitals & Clinics, 355 Ill. App. 3d 230, 242 (2004).

        Relying on cases like Aguilera and Townsend, defendant claims that there was a complete

gap in the evidence because plaintiff failed to produce evidence that: (1) contacting an employee

from Damon Labs would have told defendant that the test results were not positive; (2)

defendant did not refer plaintiff to an infectious diseases specialist; and (3) the alleged failure to

retest plaintiff in six months was a proximate cause of his injuries. We address each in turn.

        First, defendant maintains that plaintiff failed to produce evidence that a call to Damon

Labs would have clarified the "confusing" Western Blot Essay results. Although defendant refers

to the results as "confusing," putting the word in quotes as if to suggest that the results were not

confusing, the record clearly shows that Damon Labs scored the Western Blot Essay result as

indeterminate, but showed two bands with an intensity of 1 – a result that would, by the lab's own

documents, suggest that the test result was positive. Plaintiff maintained at trial that defendant's

failure to contact the lab to reconcile this apparent contradiction or error was one basis for

liability.

        It is undisputed that plaintiff did not produce evidence from an employee of Damon Labs

on this point. The record, however, contains other evidence relevant to this issue, to which

defendant objects in separate arguments in her brief.

        For example, plaintiff elicited testimony from Dr. Kale about the recombinant DNA test

and how that test explains the apparent contradiction between the lab's conclusion that the


                                                -13-
No. 1-04-2979

Western Blot Essay result was indeterminate and the presence of two bands with a strength of 1

in that test. On appeal, defendant argues that the trial court erred in admitting such evidence

without sufficient foundation. Defendant objected to Dr. Kale's testimony at trial by reference to

her prior motion in limine on the issue, but not for lack of foundation. The motion refers to his

deposition testimony that he was "not familiar" with the test. Dr. Kale testified that his

familiarity with the test was limited to the statements made in the documentation provided by

Damon Labs, but opined on the meaning of that documentation based on his expertise in

immunology.

       In addition, defendant argues on appeal that this testimony was prejudicial because it "left

the jury with the inaccurate picture that Dr. Rallos, as an internal-medicine physician, should

have been qualified to interpret the results of this test, and that she breached this duty to her

patient." However, defendant's position at trial was that she, as an internal medicine physician,

was qualified to interpret the seemingly contradictory results of the Western Blot Essay and

partially base her diagnosis thereon.

       Similarly, Dr. Luskin-Hawk testified about the role that the recombinant DNA test played

in confirming or clarifying Western Blot Essay results, including the fact that either that test or a

PCR test was required by the Illinois Administrative Code in certain cases. Defendant objected

to such testimony in a motion in limine, but did not renew the objection at the videotaped

deposition session shown to the jury. When a motion in limine is denied, a contemporaneous

objection to the evidence at the time it is offered is required to preserve the issue for review.

Simmons v. Garces, 198 Ill. 2d 541, 569 (2002). Moreover, when an objection is made, specific


                                                -14-
No. 1-04-2979

grounds must be stated and other grounds not stated are waived on review. First National Bank

v. Glen Oaks Hospital & Medical Center, 357 Ill. App. 3d 828, 838 (2005). Accordingly, the

objection is waived on appeal. See, e.g., Spurgeon v. Mruz, 358 Ill. App. 3d 358, 361 (2005).

       Second, defendant claims that there was no evidence that she failed to refer plaintiff to an

infectious diseases specialist. There is some evidence that defendant made such a referral on

December 22, 1992. The record also contains evidence suggesting that plaintiff never got the

referral. Plaintiff first denied and then said he did not recall receiving the referral and the record

suggests that plaintiff generally followed defendant's instructions, including following through on

a referral to an orthopedist made on the same date as the referral in dispute. Dr. Ehrlich testified

that the incomplete state of the referral form suggested that it had not been processed by the

office staff, based on his knowledge of Family Health Specialists' office practices. Defendant

complains on appeal that the admission of this testimony was error, but the record shows that

defendant did not object to it at trial. Moreover, defendant's argument that the testimony should

have been barred as violating Supreme Court Rule 213 (210 Ill. 2d R. 213) fails, as this

testimony related to factual office practices, not expert medical opinion. See Seef v. Ingalls

Memorial Hospital, 311 Ill. App. 3d 7, 23 (1999). Indeed, the transcript shows that the trial court

sustained defendant's objection to Dr. Ehrlich's opinion that plaintiff did not receive the referral.

Defendant maintains that Dr. Ehrlich's testimony regarding the office practices lacked

foundation. Again, defendant made no such objection at trial, though the trial court sustained

foundational objections to other parts of Dr. Ehrlich's testimony when defendant made them.

Furthermore, Dr. Rallos testified that she gave the referral form to a nurse but that she had "no


                                                -15-
No. 1-04-2979

idea" whether plaintiff ever received the referral. Also, Dr. Rallos testified that she never

contacted the specialist to whom plaintiff was supposedly referred or had any follow-up

discussion with plaintiff about the purported referral.

       Third, the record shows that plaintiff did produce evidence that the alleged failure to

retest plaintiff in six months was a proximate cause of his injuries. For example, Dr. Luskin-

Hawk testified that there was no reason to believe that a retest in 1992 or 1993 would have

shown anything different from the retests done in 1994 and 2000 – i.e., that plaintiff was not HIV

positive. Defendant states that the 1994 test showed a band with an intensity of 3, which ignores

that the ELISA test was negative in 1994 and that a single band on the Western Blot Essay is not

a positive result. Defendant also claims that Dr. Luskin-Hawk's testimony was speculative, but

the transcript of the videotaped deposition shown to the jury states as follows:

                "Q. Now if this patient was retested six months after the initial test in March of

       2003 [sic], the retest could easily have shown another actual result with a p24 and a

       gp160 of an intensity of 1, correct?

                A. It would be hard to speculate what would be seen. Given that, subsequently, it

       had only p24, I think it would be difficult to assume what would be seen there."

Again, this answer addresses the Western Blot Essay, not the ELISA. Dr. Luskin-Hawk testified

that the Western Blot Essay is a confirmatory test to the ELISA. Dr. Luskin-Hawk also testified

that if a patient is HIV positive with an indeterminate Western Blot Essay, a six-month retest of

the Western Blot should come back positive. Based on the record, not having certainty about the

exact results of the Essay (while suggesting they would not have been the same) does not


                                               -16-
No. 1-04-2979

undermine Dr. Luskin-Hawk's overall opinion that a retest in 1992 or 1993 would have shown

that plaintiff was not HIV positive.

       Defendant also argues that the evidence noted above does not establish proximate cause,

asserting that telling plaintiff he had an "indeterminate" result would have been accompanied by

advice that plaintiff behave as though he was HIV positive. Thus, defendant concludes that the

emotional distress and alteration of plaintiff's activities would have been the same as with the

positive diagnosis. Plaintiff correctly notes that Drs. Luskin-Hawk, Kale, Bell, Simon and

Spadoni all testified that an indeterminate diagnosis was significantly different from a positive

diagnosis in 1992, when the former would offer some hope, but the latter was seen as an effective

death sentence. Defendant's expert, Dr. Sullivan opined that a positive diagnosis caused less

distress, which the jury was free to discard and which does not support the argument defendant

now makes on appeal – that the damages would be the same.

       In sum, as noted above, a directed verdict is improper where "there is any evidence,

together with reasonable inferences to be drawn therefrom, demonstrating a substantial factual

dispute, or where the assessment of credibility of the witnesses or the determination regarding

conflicting evidence is decisive to the outcome." Gustafson, 151 Ill. 2d at 454. Plaintiff

presented evidence on the element of proximate cause. Accordingly, defendant has failed to

show that the trial court should have granted the motion for a directed verdict.

       We note that neither party addressed at trial or on appeal whether plaintiff could recover

damages in this case without proving physical injury. This appears to be a case of first

impression in Illinois. Other courts have allowed recovery of damages for emotional distress as a


                                               -17-
No. 1-04-2979

result of medical negligence in circumstances concerning the misdiagnosis of illness where the

misdiagnosis is based on false-positive conclusions on medical tests. However, jurisdictions

have differed regarding the type of injury necessary to recover damages. See C. Vento, Physical

Injury Requirement For Emotional Distress Claim Based On False Positive Conclusion On

Medical Test Diagnosing Disease, 69 A.L.R. 5th 411 (1999).

       Some jurisdictions require a physical injury or physical peril related to the emotional

distress for the distress to be compensated. See Kennedy v. University of Cincinnati Hospital,

No. 94API09-1333 (Ohio App. March 30, 1995) (affirming damages where false- positive HIV

test was the reason for the patient's hysterectomy, which caused physical injury and emotional

distress); M.M.H. v. United States, 966 F.2d 285 (7th Cir. 1992) (applying Wisconsin law)

(finding that suicide attempt satisfied the physical injury requirement for recovery for emotional

distress). The nonexistence of physical injury or physical danger has led some courts to deny

emotional distress claims. See Heiner v. Moretuzzo, 73 Ohio St. 3d 80, 652 N.E.2d 664 (1995)

(patient could not recover damages for negligent infliction of emotional distress where the

misdiagnosis of HIV did not cause actual physical peril); Verinakis v. Medical Profiles, Inc., 987
S.W.2d 90 (Tex. 1App. 998) (life insurance applicant's alleged reaction after receiving false-

positive result for HIV, which included anxiety-related sweating spells, depression, withdrawal,

insomnia, and bruising and swelling from repeated blood draws for HIV follow-up, did not rise

to the level of "serious bodily injury" necessary to support the recovery of mental anguish

damages); Griffin v. American Red Cross, Civ. A. No. 93-5924 (E.D. Pa. November 28, 1994)

(applying Pennsylvania law) (plaintiff failed to allege sufficient physical injury; mistaken


                                               -18-
No. 1-04-2979

diagnosis of HIV was corrected one day later; and Pennsylvania law does not recognize a cause

of action for negligent infliction of emotional distress based on a fear of contracting acquired

immune deficiency syndrome (AIDS)). Other jurisdictions have taken the position that liability

can be imposed for negligent infliction of emotional distress without an accompanying physical

injury. See Schulman v. Prudential Insurance Co. of America, 640 N.Y.S 2d 112, 226 A.D.2d
164 (1996); Chizmar v. Mackie, 896 P.2d 196 (Alaska 1995); Machesney v. Bruni, 905 F. Supp.
1122 (D.C. 1995); McKone v. Addiss, No. CV94 053 59 64 (Conn. Super. May 11, 1995);

Bramer v. Dotson, 190 W. Va. 200, 437 S.E.2d 773 (1993).

       In Illinois, our supreme court has determined that without proof of actual exposure to

HIV, a claim for fear of contracting AIDS is too speculative to be legally cognizable. Majca v.

Beekil, 183 Ill. 2d 407 (1998). While our supreme court has required proof of actual exposure to

HIV for claims based on a fear of contracting AIDS, we recognize that the present situation

differs where plaintiff received an actual, but false, diagnosis of HIV. We also note that some

courts in Illinois have required that a plaintiff allege sufficient physical injury in medical

malpractice actions for a misdiagnosis or delay in diagnosing certain medical conditions. See

Gauthier v. Westfall, 266 Ill. App. 3d 213 (1994) (patient's evidence was insufficient to provide

basis upon which jury could conclude that any negligence by physician in failing to earlier

diagnose malignancy of patient's breast proximately caused any injury); Perez v. Hartmann, 187
Ill. App. 3d 1098 (1989) (affirming damages for plaintiff where plaintiff alleged that, had

physician interpreted his medical test properly, the physician would not have recommended the

implantation of a permanent pacemaker, which was subsequently removed). We raise this issue


                                                -19-
No. 1-04-2979

for the benefit of future litigants as it was not addressed by the parties in the instant case.

                                      B. Mitigation of Damages

        Defendant next contends that the trial court erred in several rulings relating to defendant's

defense that plaintiff failed to mitigate damages by failing to follow through on the purported

December 22, 1992, referral to an infectious diseases specialist. The trial court granted plaintiff's

motion to bar evidence of the defense. The trial court later granted a directed verdict on the

defense and refused to tender a jury instruction on the defense.

        Defendant claims these errors were made because the trial court failed to distinguish

between the concepts of mitigation of damages and contributory negligence. Mitigation of

damages is a distinct concept that is separate from contributory negligence. Grothen v. Marshall

Field & Co., 253 Ill. App. 3d 122, 128 (1993). Contributory negligence involves circumstances

where the plaintiff's negligence is a legally contributing cause of his harm if it is a substantial

factor in bringing about his harm. Grothen, 253 Ill. App. 3d at 128. In contrast, the rule of

mitigation of damages involves imposing a duty upon the injured party to exercise reasonable

diligence and ordinary care in attempting to minimize his damages after injury has been inflicted.

Grothen, 253 Ill. App. 3d at 128.

        In this case, plaintiff filed a pretrial motion in limine which, by its title, sought to "bar any

reference to contribution against the plaintiff." However, the substance of the motion was

directed to defendant's previously filed mitigation defense. Defendant correctly notes that the

trial court, in hearing the motion, referred to contribution. Defendant fails to note that the

transcript shows that defense counsel correctly informed the court that the motion was directed to


                                                 -20-
No. 1-04-2979

mitigation, not contribution. Moreover, while the trial court granted plaintiff's motion, defendant

moved to reconsider and the trial court took that motion under advisement. The trial court

allowed its initial ruling to stand, but stated that it would allow defendant to produce evidence

that could reduce the damages. The trial court clarified that "at this point *** you cannot

affirmatively state that he had a duty to mitigate his damages from this diagnosis." (Emphases

added.)

          A ruling on a motion in limine is a determination addressing an admissibility of evidence

issue likely to arise at trial and is subject to reconsideration. Schuler v. Mid-Central Cardiology,

313 Ill. App. 3d 326, 333-34 (2000). Thus, to preserve an error in the exclusion of evidence, the

proponent of the evidence must make an adequate offer of proof in the trial court. Sinclair v.

Berlin, 325 Ill. App. 3d 458, 471 (2001). Failure to make such offer of proof results in waiver of

the issue on appeal. Sinclair, 325 Ill. App. 3d at 471.

          In this case, the trial court made the interlocutory nature of its ruling clear. At trial,

defendant introduced evidence relevant to the mitigation defense. Defendant herself testified

regarding the December 22, 1992, referral. Defendant also questioned Dr. Bell regarding the

"synopsis of care by defendant" prepared by plaintiff's counsel. Plaintiff did not object to any of

this testimony. Defendant has identified no offer of proof as to any additional evidence of her

defense that she was barred from introducing at trial. Given this record, defendant suffered no

prejudice from the trial court's ruling on the motion in limine.

          The issues of whether the trial court properly directed a verdict on the defense and barred

a jury instruction thereon is different. As noted above, the quantum of evidence needed to


                                                   -21-
No. 1-04-2979

survive a motion for a directed verdict or receive a pattern instruction on a defense is relatively

low. In this case, almost all of the evidence produced at trial suggests that plaintiff did not

receive a referral to an infectious diseases specialist on December 22, 1992. The exception is the

"synopsis of care" document prepared by plaintiff's counsel and furnished to plaintiff's expert Dr.

Bell.

        In cross-examining Dr. Bell, defense counsel read several excerpts from the "synopsis"

suggesting that plaintiff was referred to an infectious disease specialist in December 1992 by Dr.

Rallos. In response to these excerpts, Dr. Bell replied "That's what it says." During the exhibit

conference, defense counsel asked to admit this synopsis as defense exhibit number 26.

Plaintiff's counsel objected to admitting the exhibit into evidence. The trial court sustained the

objection, concluding that the synopsis had been prepared "by someone for the purpose of this

litigation" and refused to allow it into evidence. The record also shows that when defendant

cited Dr. Bell's testimony in support of her argument in opposition to plaintiff's motion for

directed verdict, the circuit court stated that the synopsis should not have been admitted into

evidence. The circuit court stated that it would disregard the evidence regarding the synopsis and

determined that it would allow the defendant to argue the issue but would not instruct the jury on

the affirmative defense.

        When this court addressed this issue in our original opinion, we upheld the circuit court's

exclusion of the synopsis from evidence and from considering it for purposes of granting or

denying the motion for directed verdict. However, we held that the circuit court erred in granting

a directed verdict on defendant's mitigation defense based on the testimony of Dr. Rallos and


                                                -22-
No. 1-04-2979

plaintiff. Jones v. Rallos, 373 Ill. App. 3d at 450. Upon reviewing the record after the entry of

the supreme court's supervisory order, we now reconsider our prior holding. Dr. Rallos testified

that she "had no idea" whether plaintiff was ever given the infectious disease referral. Further,

plaintiff testified on direct that Dr. Rallos never gave him such a referral in December 1992.

Plaintiff's testimony on cross-examination was that he did not recall receiving any such referral in

December 1992. The above evidence is not conflicting nor does it constitute a "substantial

factual dispute" under Maple v. Gustafson, 151 Ill. 2d at 454. Consequently, the circuit court did

not err in granting a directed verdict on defendant's mitigation defense.

                       C. Evidence of Failing Board Certification Exams

          Defendant contends that the trial court erred in denying defendant's motion in limine

seeking to bar questions relating to the defendant having failed the board-certification

examination for internal medicine. Plaintiff's counsel took advantage of this ruling when he

called Dr. Rallos in plaintiff's case-in-chief. After approximately ten questions, plaintiff's

counsel brought out that Dr. Rallos had failed the board-certification examination for internal

medicine on two occasions some 20 years after she had become licensed to practice medicine.

          A trial court's ruling on a motion in limine addressing the admission of evidence will not

be disturbed on review absent a clear abuse of discretion. Swick v. Liautaud, 169 Ill. 2d 504, 521

(1996). An abuse of discretion occurs when the ruling is arbitrary, fanciful, or unreasonable or

when no reasonable person would take the same view. People v. Illgen, 145 Ill. 2d 353, 364

(1991).

          The appellate court has addressed the issue of the admissibility of a physician witness's


                                                 -23-
No. 1-04-2979

failure to pass board-certification examinations on several occasions. In McCray v. Shams, 224
Ill. App. 3d 999, 1002 (1992), appeal denied, 145 Ill. 2d 635 (1992), the trial court granted the

defendant's motion in limine precluding plaintiff from eliciting evidence that the defendant

doctor had failed to pass the board-certification examination in internal medicine. The jury

returned a verdict in favor of the defendant. The appellate court first found that Dr. Shams had

testified as an expert witness where he regarded himself as a specialist in the field of internal

medicine. He further testified as to why he treated the plaintiff for a viral infection rather than a

bacterial one and why he did not order blood cultures or consult with a specialist. McCray v.

Shams, 224 Ill. App. 3d at 1003.

       However, the appellate court concluded that the trial court did not err in granting the

defendant's motion in limine where the jury was informed that Dr. Shams was not board certified

and the plaintiff's expert testified that the standard of care was the same for a board-certified

physician as for a nonboard-certified physician. McCray v. Shams, 224 Ill. App. 3d at 1004.

       In Kurrack v. American District Telegraph Co., 252 Ill. App. 3d 885, 900-01 (1993), the

appellate court found that the expert witness' failure to pass the board-certification examination

in internal medicine was relevant to his credibility on the subjects to which he was testifying.

       In Rockwood v. Singh, 258 Ill. App. 3d 555 (1993), the plaintiff argued that the trial court

erred in barring her from making any reference to the defendant physician's failure to become a

board-certified neurosurgeon. The appellate court held:

                "Generally, when a physician sued for malpractice testifies as an expert,

       evidence as to his age, practice, and like matters relating to his qualifications as


                                                -24-
No. 1-04-2979

        an expert is admissible. [McCray v. Shams, 224 Ill. App. 3d 999 (1992).] In such



        cases, the failure to pass board certification examinations is relevant and

        admissible." Rockwood v. Singh, 258 Ill. App. 3d at 557.

        The court went on to distinguish the testimony of the treating physician in McCray as

compared to Dr. Singh's testimony. "[Dr. Singh]'s testimony was not used to show the standards

of medical care associated with such surgery but, rather, was used to relate to the jury what

occurred before, during, and after the surgery. For these reasons, the circuit court correctly

barred reference to defendant's board-certification status." Rockwood, 258 Ill. App. 3d at 558.

        Finally, in Gossard v. Kalra, 291 Ill. App. 3d 180 (1997), the appellate court held that the

trial court did not abuse its discretion in barring the admission of evidence concerning the

defendant physician's prior failed attempts to pass the board-certification examinations in

radiation oncology where the defendant became board certified more than six years prior to the

plaintiff's treatment.

        In the instant case, Dr. Rallos testified that at the time she treated plaintiff, she had very

little experience in treating patients who had tested positive for HIV. She further testified that

she did not understand what some of the test results meant. Consequently, we find that Dr.

Rallos' factual situation and testimony regarding the same were more similar to that of Dr. Singh

in Rockwood than that of Dr. Sham's in McCray. However, where the trial court's ruling was

made after considering briefing on the subject and having considered the cases discussed above,

we cannot say that the trial court abused its discretion in denying defendant's motion in limine to


                                                 -25-
No. 1-04-2979

bar questions regarding defendant's failure to pass the board-certification examination. In

accordance with the supreme court's supervisory order, we also hold that, even if the trial court

erred in denying the motion in limine, such error did not constitute reversible error.

                          D. Evidence of Plaintiff's Criminal Behavior

       Defendant also contends that the circuit court erred in barring evidence of plaintiff's

criminal behavior, which defendant argues is relevant to the issues of causation and damages.

Defendant sought to introduce evidence that plaintiff was arrested in 1990 for obstructing traffic

during the sale of narcotics; was arrested and fired from his job, one month before the diagnosis

in 1992, due to his involvement in an armed robbery with a gang member; and misstated his

employment status to the sentencing judge when he pled guilty to the unlawful use of a weapon.

Defendant also asked to bring out plaintiff's 1993 arrest for gambling, his arrest for disorderly

conduct in 1996 and his arrest for drinking in public in 1997. The trial court allowed, in part,

plaintiff's motion in limine to bar all of the above arrests, holding that defendant could bring out

the arrests for gambling and drinking and the fact that plaintiff was convicted of unlawful use of

a weapon but that evidence relating to the arrests for traffic obstruction and disorderly conduct

was barred. The court also restricted the evidence relating to the unlawful use of a weapon to

the fact the defendant pled guilty to that misdemeanor charge. The court did not allow defendant

to bring out the fact that plaintiff's weapon had been used in an armed robbery in which a witness

told the police that the person who committed the armed robbery left the scene in a car owned by

plaintiff's brother or further, that the police arrested the armed robber while he was in a car with

plaintiff. The court allowed defense counsel to voir dire the plaintiff outside the presence of the


                                               -26-
No. 1-04-2979

jury and make an offer of proof as to what the police reports said. The trial court also barred

defendant from bringing out that plaintiff testified at his sentencing hearing on the unlawful use

of weapons charge that he was still employed by the University of Chicago. In fact, plaintiff had

been fired one month earlier. In doing so, the circuit court said it had weighed the probative

value of the evidence against its prejudicial effect.

       Generally, character evidence is inadmissible when a party's character is not in issue.

Lebrecht v. Tuli, 130 Ill. App. 3d 457, 473 (1985). Evidence is relevant when it tends to prove a

fact in controversy or render a matter in issue more or less probable. Lebrecht, 130 Ill. App. 3d

at 473; see also Pluto v. Searle Laboratories, 294 Ill. App. 3d 393, 398 (1998) (lifestyle choices

of persons in suspect category were in issue where it was not the intrauterine device

manufactured by defendant but the lifestyle choices that placed persons in suspect category at

risk for the contraction of sexually transmitted diseases).

       Here, plaintiff's character and lifestyle prior to his 1992 HIV diagnosis were in issue

where plaintiff argued that his lifestyle changed and that he engaged in criminal activity because

of the false HIV diagnosis. Plaintiff testified that prior to the HIV diagnosis, he was not involved

with gangs, drugs, or guns and stayed away from the criminal element. Plaintiff testified that

following the HIV diagnosis, he began associating with gang members, carrying a gun, selling

marijuana and gambling. Plaintiff also became involved in drive-by shootings. When this court

first considered this issue, (Jones v. Rallos, 373 Ill. App. 3d at 448), we did not cite the standard

of review, which is abuse of discretion. Swick v. Liautaud, 169 Ill. 2d at 521. In deciding this

issue, the trial court considered the parties' briefs and arguments, offers of proof and the voir dire


                                                -27-
No. 1-04-2979

of plaintiff. The trial court then allowed testimony regarding plaintiff's arrests for gambling,

drinking and unlawful use of weapon. The court barred the fact that plaintiff had been arrested

for obstructing traffic and disorderly conduct and limited some of the facts related to plaintiff's

unlawful use of a weapon charge. In doing so the trial court found that the excluded evidence

was more prejudicial than probative. We cannot say that this ruling was an abuse of discretion.

                                     E. The Evidentiary Rulings

       Defendant further argues that the trial court made a number of other errors in its rulings

admitting and excluding evidence at trial. Defendant argues that the trial court erred in admitting

Dr. Ehrlich's testimony regarding his opinion that plaintiff never received the December 22,

1992 referral to an infectious diseases specialist. As discussed above, the record shows that the

trial court in fact sustained defendant's objection to that opinion testimony, but permitted Dr.

Ehrlich to testify about the factual office practices regarding referrals generally, and defendant

did not object to the foundation for that testimony at trial.

       Defendant also argues that the trial court improperly allowed Dr. Ehrlich to opine on the

standard of care, even though he was a medical student in 1992. Defendant makes this argument

in a single paragraph, without citation to either the record or case law, which should result in

waiver on appeal. However, plaintiff notes that the record shows that defendant withdrew her

motion in limine on this point.

       Defendant argues that the trial court improperly allowed Dr. Kale to testify regarding the

recombinant DNA test. These arguments are discussed earlier and will not be repeated here.

       Defendant argues the trial court erred in allowing testimony from Dr. Simon that he


                                                -28-
No. 1-04-2979

personally would have called Damon Labs to investigate why the Western Blot Essay result was

labeled indeterminate. A review of the record shows that plaintiff was allowed to impeach Dr.

Simon at trial with his prior deposition testimony that his "best answer" was that defendant's

standard of care required her to make some effort to find out what the lab meant by reporting the

result as indeterminate. Later in the same deposition, Dr. Simon testified that this was not the

general standard of care. Allowing these matters at trial was not reversible error. While a

plaintiff cannot establish a prima facie case of medical negligence based solely on the testimony

of another physician that he or she would have done things differently, an expert medical

witness's personal preferences can be relevant because it affects the persuasive value of the

expert's opinions. Gallina v. Watson, 354 Ill. App. 3d 515, 521 (2004).

       Defendant argues that the trial court erred in barring evidence that plaintiff fathered three

children with three different women in the 1990s, had multiple sex partners and suffered from

hepatitis and gonorrhea. Defendant argued that a person's psychiatric response to an HIV

positive diagnosis depends on whether the person has any reason to expect possible exposure.

Defendant's brief cites no evidence suggesting that multiple heterosexual partners or contraction

of other sexually transmitted diseases should give a person reason to expect that he or she has

exposed to HIV. Thus, defendant has not shown an abuse of discretion in excluding the material.

       Finally, defendant argues that the trial court erred in allowing testimony regarding the

Illinois Administrative Code. As noted above, this issue was waived by defendant's failure to

object when Dr. Luskin-Hawk's testimony was taken.




                                              -29-
No. 1-04-2979

       For all of the aforementioned reasons, the judgment of the circuit court of Cook County is

affirmed.

       Affirmed.

       CAMPBELL and GREIMAN, JJ., concur.




                                             -30-